Exhibit 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into as of the 1st day of April, 2005, by and between Rayovac Corporation, a
Wisconsin corporation (the “Company”) and Randall J. Steward (the “Executive”).

 

WHEREAS, the Company and the Executive wish to amend and restate the provisions
of the Executive’s Employment Agreement with the Company, dated August 19, 2002,
as the Company desires to employ the Executive upon the terms and conditions set
forth herein;

 

WHEREAS, the Executive is willing and able to accept such employment on such
terms and conditions; and

 

WHEREAS, Executive’s initial or continued employment with the Company is
expressly conditioned upon the agreement by the Executive to the terms and
conditions of such employment as contained in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein (promises that include benefits to which Executive would not otherwise be
entitled or receive), and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Employment Duties and Acceptance. The Company hereby employs the Executive,
and the Executive agrees to serve and accept employment with the Company as
Executive Vice President and Chief Financial Officer, reporting directly to the
President and Chief Operating Officer of the Company. During the Term (as
defined below) and the Executive shall devote all of his working time to such
employment and appointment, shall devote his best efforts to advance the
interests of the Company.

 

2. Term of Employment. Subject to Section 4 hereof, the Executive’s employment
and appointment hereunder shall be for a term commencing on the date hereof and
expiring on September 30, 2008 (the “Term”).

 

3. Compensation. In consideration of the performance by the Executive of his
duties hereunder, the Company shall pay or provide to the Executive the
following compensation which the Executive agrees to accept in full satisfaction
for his services, it being understood that necessary withholding taxes, FICA
contributions and the like shall be deducted from such compensation:

 

  (a) Base Salary. The Executive shall receive a base salary of Four Hundred and
Twenty-five Thousand Dollars ($425,000) per annum effective April 1, 2005 for
the duration of the Term (“Base Salary”), which Base Salary shall be paid in
equal semi-monthly installments each year, to be paid semi-monthly in arrears.
The Board of Directors of the Company (the “Board”) will review from time to
time



--------------------------------------------------------------------------------

       the Base Salary payable to the Executive hereunder and may, in its
discretion, increase the Executive’s Base Salary. Any such increased Base Salary
shall be and become the “Base Salary” for purposes of this Agreement.

 

  (b) Bonus. The Executive shall receive a bonus for each fiscal year ending
during the Term, payable annually in arrears, which shall be based on
Seventy-Five percent (75%) of Base Salary paid during such fiscal year, provided
the Company achieves certain annual performance goals established by the Board
from time to time (the “Bonus”). The Board may, in its discretion, increase the
annual Bonus. Any such increased annual Bonus shall be and become the “Bonus”
for such fiscal year for purposes of this Agreement.

 

  (c) Insurance Coverages and Pension Plans. The Executive shall be entitled to
such insurance, pension and all other benefits as are generally made available
by the Company to its executive officers from time to time.

 

  (d) Existing Stock-Based Awards. All stock options and restricted stock awards
previously granted to the Executive shall remain in full force and effect in
accordance with their terms.

 

  (e) New Restricted Stock Award. The Company shall grant the Executive
restricted shares of the Company’s common stock as follows. On April 1, 2005,
Executive shall be awarded 25,000 shares of the Company’s common stock, shares
that will include restrictions prohibiting the sale, transfer, pledge,
assignment or other encumbrance of such stock (“Restricted Shares”), provided,
however, that all such restrictions shall lapse on October 1, 2008.
Notwithstanding anything else set forth above, (i) restrictions on Restricted
Shares shall also lapse on a change in control of the Company (as defined in the
company’s stock plan governing such award) (“Change in Control”) and (ii) any
unlapsed shares of Restricted Stock shall be forfeited to the Company in the
event the Executive’s employment with the Company terminates for any reason
prior to a Change in Control. Additional terms and conditions of such restricted
stock award shall be set forth in an agreement with such terms and conditions
being substantially similar (other than as set forth above) to the terms and
conditions of previous restricted stock award grants to similarly situated
Company executives.

 

  (f)

Annual Restricted Stock Awards. Subject to approval by the Compensation
Committee of the Board and the Board, on each October 1 during the term of this
Agreement commencing October 1, 2005, the Executive shall be awarded that number
of shares (rounded up to the nearest whole share) of the Company’s common stock
with a Fair Market Value equal to One Hundred and Twenty-Five Percent (125%) of
the Base Salary then in effect. Each such award will provide for vesting in
three (3) equal tranches on each December 1st thereafter, beginning the year
following the grant date, with (except as otherwise provided herein or in the
applicable plan document) the vesting of Fifty Percent (50%) of each such
vesting

 

2



--------------------------------------------------------------------------------

 

tranche to be subject to the Executive’s continued employment with the Company
as of each applicable December 1st and the remaining Fifty Percent (50%) of each
such vesting tranche to be subject to the achievement of performance goals to be
established by the Board from time to time (“Performance-Based Restricted
Stock”), provided that One Hundred Percent (100%) of each outstanding vesting
tranche shall vest upon a Change in Control. If the required performance goals
are not met in any fiscal year, so that the restrictions on Performance-Based
Restricted Stock scheduled to lapse for such year do not so lapse, the
restrictions on such Performance-Based Restricted Stock will lapse the
December 1 first following the originally scheduled lapse date. Notwithstanding
anything else set forth above, (i) restrictions on such shares shall also lapse
on a Change in Control and (ii) any unlapsed shares of restricted stock shall be
forfeited to the Company in the event the Executive’s employment with the
Company terminates for any reason prior to a Change in Control. Additional terms
and conditions of such restricted stock award shall be set forth in an agreement
with such terms and conditions being substantially similar (other than as set
forth above) to the terms and conditions of previous restricted stock award
grants to similarly situated Company executives.

 

  (g) Vacation. The Executive shall be entitled to four (4) weeks vacation each
year.

 

  (h) Other Expenses. The Executive shall be entitled to reimbursement of all
reasonable and documented expenses actually incurred or paid by the Executive in
the performance of the Executive’s duties under this Agreement, upon
presentation of expense statements, vouchers or other supporting information in
accordance with Company policy. All expense reimbursements and other perquisites
of the Executive are reviewable periodically by the Compensation Committee of
the Board.

 

  (i) Vehicle. Pursuant to the Company’s policy for use of vehicles by top
executives, Executive shall be provided the use of a leased vehicle. Unless the
Executive’s employment is terminated by the Company for Cause or by the
Executive pursuant to Section 5(d), Executive shall be permitted to drive his
Company vehicle for the duration of the 12-month period following termination;
at the end of such 12-month period, Executive will be permitted to purchase his
Company vehicle at book value as of such date.

 

  (j) D&O Insurance. The Executive shall be entitled to indemnification from the
Company to the maximum extent provided by law, but not for any action, suit,
arbitration or other proceeding (or portion thereof) initiated by the Executive,
unless authorized or ratified by the Board. Such indemnification shall be
covered by the terms of the Company’s policy of insurance for directors and
officers in effect from time to time (the “D&O Insurance”). Copies of the
Company’s charter, by-laws and D&O Insurance will be made available to the
Executive upon request.

 

3



--------------------------------------------------------------------------------

  (k) Legal Fees. The Company shall pay the Executive’s actual and reasonable
legal fees incurred in connection with the preparation of this Agreement.

 

4. Termination.

 

  (a) Termination by the Company with Cause. The Company shall have the right at
any time to terminate the Executive’s employment hereunder without prior notice
upon the occurrence of any of the following (any such termination being referred
to as a termination for “Cause”):

 

  (i) the commission by the Executive of any deliberate and premeditated act
taken by the Executive in bad faith against the interests of the Company;

 

  (ii) the Executive has been convicted of, or pleads nolo contendere with
respect to, any crime (felony or less), the circumstances of which substantially
relate to the circumstances, duties or responsibilities of Executive’s position
with the Company;

 

  (iii) the current use of illegal drugs, misuse of legal drugs, or intoxication
of Executive in the workplace or while performing his duties or responsibilities
associated with his position, the Executive’s failure of a Company-related drug
test, or the violation of any Company drug policy;

 

  (iv) the willful failure or refusal of the Executive to perform his duties as
set forth herein or the willful failure or refusal to follow the direction of
the CEO (provided such direction does not violate applicable law or Company
policy), provided such failure or refusal continues after thirty (30) days of
the receipt of notice in writing from the CEO of such failure or refusal, which
notice refers to this Section 4(a) and indicates the Company’s intention to
terminate the Executive’s employment hereunder if such failure or refusal is not
remedied within such thirty (30) day period; or

 

  (v) the Executive breaches any of the terms of this Agreement or any other
agreement between the Executive and the Company which breach is not cured within
thirty (30) days subsequent to notice from the Company to the Executive of such
breach, which notice refers to this Section 4(a) and indicates the Company’s
intention to terminate the Executive’s employment hereunder if such breach is
not cured within such thirty (30) day period.

 

  (b)

Termination by Company for Death or Disability. The Company shall have the right
at any time to terminate the Executive’s employment hereunder upon thirty
(30) days prior written notice upon the Executive’s inability to perform his
duties hereunder by reason of any mental, physical or other disability for a
period of at least six (6)

 

4



--------------------------------------------------------------------------------

consecutive months (for purposes hereof, “disability” has the same meaning as in
the Company’s disability policy), if within 30 days after such notice of
termination is given, the Executive shall not have returned to the full-time
performance of his duties. The Company’s obligations hereunder shall, subject to
the provisions of Section 5(b), also terminate upon the death of the Executive.

 

  (c) Termination by Company without Cause. The Company shall have the right at
any time to terminate the Executive’s employment for any other reason without
Cause upon sixty (60) days prior written notice to the Executive.

 

  (d) Voluntary Termination by Executive. The Executive shall be entitled to
terminate his employment and appointment hereunder upon sixty (60) days prior
written notice to the Company. Any such termination shall be treated as a
termination by the Company for “Cause” under Section 5.

 

  (e) Notice of Termination. Any termination by the Company for Cause shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 8. For purposes of this Agreement, a “Notice of
Termination” means a written notice given prior to the termination which
(i) indicates the specific termination provision in this Agreement relied upon,
(ii) sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the termination date is other than the date
of receipt of such notice, specifies the termination date of this Agreement
(which date shall be not more than fifteen (15) days after the giving of such
notice, unless a thirty-day notice is required pursuant to another section of
this Agreement). The failure by the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Company hereunder or preclude the Company from
asserting such fact or circumstance in enforcing its rights hereunder.

 

5. Effect of Termination of Employment.

 

  (a) With Cause. If the Executive’s employment is terminated with Cause, the
Executive’s salary and other benefits specified in Section 3 shall cease at the
time of such termination, and the Executive shall not be entitled to any
compensation specified in Section 3 which was not required to be paid prior to
such termination; provided, however, that the Executive shall be entitled to
continue to participate in the Company’s medical benefit plans to the extent
required by law.

 

  (b)

Without Cause, Death or Disability. If the Executive’s employment is terminated
by the Company (a) without Cause or (b) by reason of death or disability, and
the Executive executes a separation agreement with a release of claims agreeable
to the Company (to the extent that the Executive is physically and mentally
capable to

 

5



--------------------------------------------------------------------------------

execute such an agreement), then the Company shall pay the Executive the amounts
and provide the Executive the benefits as follows:

 

  (i) The Company shall pay to the Executive as severance, an amount in cash
equal to double the sum of (i) the Executive’s Base Salary, and (ii) the annual
Bonus (if any) earned by the Executive pursuant to any annual bonus or incentive
plan maintained by the Company in respect of the fiscal year ending immediately
prior to the fiscal year in which the termination occurs, such cash amount to be
paid to the Executive ratably monthly in arrears over the 24-month period
immediately following such termination. Notwithstanding the foregoing, if
payment in accordance with the preceding sentence would subject the Executive to
tax under section 409A of the Internal Revenue Code of 1986, as amended, then
payment will be suspended until the first date as of which payment can be made
without subjecting the Executive to such tax.

 

  (ii) For the greater of (i) the 24-month period immediately following such
termination or (ii) the remainder of the Term, the Company shall arrange to
provide the Executive and his dependents the additional benefits specified in
Section 3(c) substantially similar to those provided to the Executive and his
dependents by the Company immediately prior to the date of termination, at no
greater cost to the Executive or the Company than the cost to the Executive and
the Company immediately prior to such date. Benefits otherwise receivable by the
Executive pursuant to this Section 5(b)(ii) shall cease immediately upon the
discovery by the Company of the Executive’s breach of the covenants contained in
Section 6 or 7 hereof. In addition, benefits otherwise receivable by the
Executive pursuant to this Section 5(b)(ii) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the 24-month period following the Executive’s termination of employment
(and any such benefits received by or made available to the Executive shall be
reported to the Company by the Executive); provided, however, that the Company
shall reimburse the Executive for the excess, if any, of the cost of such
benefits to the Executive over such cost immediately prior to the date of
termination.

 

  (iii) The Executive’s accrued vacation (determined in accordance with Company
policy) at the time of termination shall be paid as soon as reasonably
practicable.

 

  (iv) Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, or local law and any additional
withholding to which the Executive has agreed.

 

6



--------------------------------------------------------------------------------

  (v) If the Executive’s employment with the Company terminates during the Term,
the Executive shall not be required to seek other employment or to attempt in
any way to reduce any amounts payable to the Executive by the Company pursuant
to this Section 5.

 

6. Agreement Not to Compete.

 

  (a) The Executive agrees that during the Non-Competition Period (as defined
below), he will not, directly or indirectly, in any capacity, either separately,
jointly or in association with others, as an officer, director, consultant,
agent, employee, owner, principal, partner or stockholder of any business, or in
any other capacity, provide services of the same or similar kind or nature that
he provides to the Company to, or have a financial interest in (excepting only
the ownership of not more than 5% of the outstanding securities of any class
listed on an exchange or the Nasdaq Stock Market), any competitor of the Company
(which means any person or organization that is in the business of or makes
money from designing, developing, or selling products or services similar to
those products and services developed, designed or sold by the Company) The
“Non-Competition Period” is (a) the longer of the Executive’s employment
hereunder plus (b) a period of one (1) year thereafter. In recognition,
acknowledgement and agreement that the Company’s business and operations extend
throughout North America and beyond, the parties agree that the geographic scope
of this covenant not to compete shall extend to North America.

 

  (b) Without limiting the generality of clause (a) above, the Executive further
agrees that during the Non-Competition Period, he will not, directly or
indirectly, in any capacity, either separately, jointly or in association with
others, solicit or otherwise contact any of the Company’s customers with whom
the Executive had contact, responsibility for, or had acquired confidential
information about by virtue of his or her employment with the Company at any
time during his or her employment, if such contact is for the general purpose of
selling products that satisfy the same general needs as any products that the
Company had available for sale to its customers during the Non-Competition
Period.

 

  (c) The Executive agrees that during the Non-Competition Period, he shall not
initiate contact in order to induce, solicit or encourage any person to leave
the Company’s employ. Nothing in this paragraph is meant to prohibit an employee
of the Company that is not a party to this Agreement from becoming employed by
another organization or person.

 

  (d) If a court determines that the foregoing restrictions are too broad or
otherwise unreasonable under applicable law, including with respect to time or
space, the court is hereby requested and authorized by the parties hereto to
revise the foregoing restrictions to include the maximum restrictions allowed
under the applicable law.

 

7



--------------------------------------------------------------------------------

  (e) For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company.

 

7. Secret Processes and Confidential Information.

 

  (a) The Executive agrees to hold in strict confidence and, except as the
Company may authorize or direct, not disclose to any person or use (except in
the performance of his services hereunder) any confidential information or
materials received by the Executive from the Company and any confidential
information or materials of other parties received by the Executive in
connection with the performance of his duties hereunder. For purposes of this
Section 7(a), confidential information or materials shall include existing and
potential customer information, existing and potential supplier information,
product information, design and construction information, pricing and
profitability information, financial information, sales and marketing strategies
and techniques and business ideas or practices. The restriction on the
Executive’s use or disclosure of the confidential information or materials shall
remain in force during the Executive’s employment hereunder and until the
earlier of (x) a period of two (2) years thereafter or (y) such information is
of general knowledge in the industry through no fault of the Executive or any
agent of the Executive. The Executive also agrees to return to the Company
promptly upon its request any Company information or materials in the
Executive’s possession or under the Executive’s control. This Section 7(a) is
not intended to preclude Executive from being gainfully employed by another.
Rather, it is intended to prohibit Executive from using the Company’s
confidential information or materials in any subsequent employment or employment
undertaken that is not for the benefit of the Company during the identified
period.

 

  (b) The Executive will promptly disclose to the Company and to no other
person, firm or entity all inventions, discoveries, improvements, trade secrets,
formulas, techniques, processes, know-how and similar matters, whether or not
patentable and whether or not reduced to practice, which are conceived or
learned by the Executive during the period of the Executive’s employment with
the Company, either alone or with others, which relate to or result from the
actual or anticipated business or research of the Company or which result, to
any extent, from the Executive’s use of the Company’s premises or property
(collectively called the “Inventions”). The Executive acknowledges and agrees
that all the Inventions shall be the sole property of the Company, and the
Executive hereby assigns to the Company all of the Executive’s rights and
interests in and to all of the Inventions, it being acknowledged and agreed by
the Executive that all the Inventions are works made for hire. The Company shall
be the sole owner of all domestic and foreign rights and interests in the
Inventions. The Executive agrees to assist the Company at the Company’s expense
to obtain and from time to time enforce patents and copyrights on the
Inventions.

 

8



--------------------------------------------------------------------------------

  (c) Upon the request of, and, in any event, upon termination of the
Executive’s employment with the Company, the Executive shall promptly deliver to
the Company all documents, data, records, notes, drawings, manuals and all other
tangible information in whatever form which pertains to the Company, and the
Executive will not retain any such information or any reproduction or excerpt
thereof.

 

  (d) Nothing in this Section 7 diminishes or limits any protection granted by
law to trade secrets or relieves the Executive of any duty not to disclose, use
or misappropriate any information that is a trade secret for as long as such
information remains a trade secret.

 

8. Notices. All notices or other communications hereunder shall be in writing
and shall be deemed to have been duly given (a) when delivered personally,
(b) upon confirmation of receipt when such notice or other communication is sent
by facsimile or telex, (c) one day after delivery to an overnight delivery
courier, or (d) on the fifth day following the date of deposit in the United
States mail if sent first class, postage prepaid, by registered or certified
mail. The addresses for such notices shall be as follows:

 

  (a) For notices and communications to the Company:

 

Rayovac Corporation

Six Concourse Parkway

Suite 3300

Atlanta, GA 30328

Facsimile: (770) 829-6298

Attention: James T. Lucke

 

  (b) For notices and communications to the Executive:

 

See the address set forth on the signature page hereto

 

Any party hereto may, by notice to the other, change its address for receipt of
notices hereunder.

 

9. General.

 

  (a) Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Wisconsin, without reference to its conflicts of law
principles.

 

  (b)

Amendment; Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument executed by all of the parties hereto or, in the case of a
waiver, by the party waiving compliance. The failure of any party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by any party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of

 

9



--------------------------------------------------------------------------------

 

any such breach, or a waiver of the breach of any other term or covenant
contained in this Agreement.

 

  (c) Successors and Assigns. This Agreement shall be binding upon the
Executive, without regard to the duration of his employment by the Company or
reasons for the cessation of such employment, and inure to the benefit of his
administrators, executors, heirs and assigns, although the obligations of the
Executive are personal and may be performed only by him. This Agreement shall
also be binding upon and inure to the benefit of the Company and its
subsidiaries, successors and assigns, including any corporation with which or
into which the Company or its successors may be merged or which may succeed to
their assets or business.

 

  (d) Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.

 

  (e) Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation during his employment
hereunder in any benefit, bonus, incentive or other plan or program provided by
the Company or any of its affiliates and for which the Executive may qualify.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company or any affiliated company at
or subsequent to the date of the Executive’s termination of employment with the
Company shall, subject to the terms hereof or any other agreement entered into
by the Company and the Executive on or subsequent to the date hereof, be payable
in accordance with such plan or program.

 

  (f) Mitigation. In no event shall the Executive be obligated to seek other
employment by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement.

 

  (g) Equitable Relief. The Executive expressly agrees that breach of any
provision of Sections 6 or 7 of this Agreement would result in irreparable
injuries to the Company, that the remedy at law for any such breach will be
inadequate and that upon breach of such provisions, the Company, in addition to
all other available remedies, shall be entitled as a matter of right to
injunctive relief in any court of competent jurisdiction without the necessity
of proving the actual damage to the Company.

 

  (h)

Severability. Sections 6(a), 6(b), 6(c), 7(a), 7(b) and 9(h) of this Agreement
shall be considered separate and independent from the other sections of this
Agreement and no invalidity of any one of those sections shall affect any other
section or provision of this Agreement. However, because it is expressly
acknowledged that the pay and benefits provided under this Agreement are
provided, at least in part, as consideration for the obligations imposed upon
Executive under

 

10



--------------------------------------------------------------------------------

 

Sections 6(a), 6(b), 6(c), 7(a) and 7(b), should Executive challenge those
obligations or any court determine that any of the provisions under these
Sections is unlawful or unenforceable, such that Executive need not honor those
provisions, then Executive shall not receive the pay and benefits, provided for
in this Agreement following termination, if otherwise available to Executive,
irrespective of the reason for the end of Executive’s employment.

 

  (j) Entire Agreement. This Agreement and the schedule hereto constitute the
entire understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior negotiations, discussions, writings and
agreements between them with respect to the subject matter hereof.

 

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

RAYOVAC CORPORATION

By:  

/s/ David A. Jones

   

David A. Jones

   

Chief Executive Officer

 

EXECUTIVE:

/s/ Randall J. Steward

Name: Randall J. Steward

 

Notice Address:

 

110 Strauss Lane

Atlanta, Georgia 30350

 

12